DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to an article of footwear, and represented by claims 1-10 in the reply filed on 20 January 2022 is acknowledged.  The traversal is on the ground(s) that:
The present application is not a national stage of an international application and the Office applied an incorrect standard for requiring restriction in the restriction requirement dated 29 November 2021.
The Office has not established that restriction is appropriate per MPEP 803 insofar as the restriction requirement dated 29 November 2021 did not allege a serious burden if restriction were not required; moreover, Applicant argues that such burden is not present insofar as “The Office will conduct keyword searching using electronic databases to examine the claims”.

The grounds for traversal are fully considered.  However, the requirement is still deemed proper and is therefore made FINAL for the reasons set forth in this section; see below.

Examiner acknowledges that an incorrect standard for requiring restriction in the restriction requirement dated 29 November 2021 was applied.  As applicant asserts, the present application is not a national stage of an international application.



Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-10, drawn to an article of footwear, classified in A43B 23/0245.
Group II, Claims 11-22, drawn to a method of manufacturing an article of footwear, classified in A43B 23/025.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the shoe upper of claim 1 can be made by another and materially different process than the method of claim 11, for example, by attaching a first portion of the first edge and a second portion of the first edge to the second tape and then, subsequently, separating the second portion of the first edge from the second tape in an additional step to arrive at the “first portion of the first edge of the first tape is not attached to the second tape” of claim 1.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

It is acknowledged herein that Examiner did not present serious search and examination burden reasons in the restriction requirement dated 29 November 2021.  However, such reasons are present, and Applicant’s assertion that “the search to be performed by the Office will apply to both Group I and Group II and will not impose a serious burden” is fully considered but not persuasive insofar as the two groups are classified differently, as was presented in the restriction requirement 29 November 2021 and further recited above.  Moreover, it is noted that Group II comprises method steps that are not required in Group I: notably the sewing of claim 14, the “sewing comprises applying tension to the first tape and / or the second tape prior to making a stitch” of claim 15, and the “applying tension comprises pulling the first edge of the first tape by a first distance and the second edge of the first tape by a second distance, wherein the first distance is different from the second distance” of claim 16.




In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Accordingly, the grounds for traversal are fully considered.  However, the requirement is still deemed proper and is therefore made FINAL for the reasons set forth in this section.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Turner, US 2018/0064210].

Regarding claim 1:
Turner teaches (figs. 1A-B):
(see also annotated fig. 1A – a below)
A shoe upper (“upper 105”; [0057]) comprising: 
a first tape (one of “second tape section 110b”; [0057]; see annotated fig. 1A – a below); and 
a second tape (one of “first tape section 110a”; [0057]; see annotated fig. 1A – a below), 
wherein the first tape and / or the second tape is elastic, 
(insofar as Turner teaches “the elasticity of the tapes” in referring to “The tapes used for the present invention” [0059], Turner teaches the first tape and/or the second tape is elastic)
wherein the first tape comprises a first edge (see annotated fig. 1A – a below), 
wherein a first portion of the first edge of the first tape is not attached to the second tape,
 – a below) 
and wherein a second portion of the first edge of the first tape is attached to the second tape
(Turner teaches [0064] the two tapes of the tape section 110 a and 110 b are connected to each other with an angle between 10° to 90°, approximately 80°) (see annotated fig. 1A – a below).

    PNG
    media_image1.png
    674
    1085
    media_image1.png
    Greyscale



Regarding claim 2:
	Turner teaches the shoe upper according to claim 1, wherein the first tape and the second tape at least partially overlap.
(paragraph 63: “As can be seen in FIG. 1A, one tape of the tape section 110 a and one tape of the tape section 110 b overlap each other as indicated with dashed circles.”
	Regarding claim 4:
Turner teaches the shoe upper according to claim 1, wherein a part of the first tape or a part of the second tape is in a pre-stretched condition, when the shoe upper is not worn.
(Insofar as Turner teaches (paragraph 59) “the tapes near the foot opening may provide more stretch to allow for an easy insertion of the foot” and Turner teaches (paragraph 63) “Such an overlapping of connected tapes in the collar part of the upper 105 may allow that the tape section 110 a may be stretched when a foot is inserted into the upper 105”, Turner teaches a part of the first tape is in a pre-stretched condition, when the shoe upper is not worn
(herein, the shoe upper of Turner is capable of being stretched by a user prior to donning the shoe; accordingly, a part of the first tape of Turner is capable of being pre-stretched (i.e. stretched prior to donning) when the upper is not being worn (i.e. in the process of stretching it prior to foot insertion))

Regarding claim 8:
Turner teaches the shoe upper according to claim 1, wherein the first tape and the second tape partially overlap such that a first region of the upper comprises a first number of layers and a second region of the upper comprises a second number of layers, and wherein the first number of layers is greater than the second number of layers.
(Insofar as the first tape and second tape overlap, there is a first region of the upper wherein two layers are present (i.e. where they overlap).  And there is a second region comprising the first portion of the first edge, identified in above treatment of claim 1 (annotated Fig. 1A-a) wherein one layer is present.)

Regarding claim 9:
Turner teaches the shoe upper according to claim 1 further comprising a retaining tape arranged along a direction from a medial region to a lateral region of the shoe upper.


    PNG
    media_image2.png
    405
    594
    media_image2.png
    Greyscale


Regarding claim 10:
Turner teaches the shoe upper according to claim 1.
Turner further teaches A shoe comprising a shoe upper according to claim 1.
(As embodied in Figs. 1A-1B, Turner teaches the upper is part of a shoe “soccer shoe” (paragraph 24); also referred to as “sports shoe 100”; (paragraph 61)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over [Kelsall, US 621,922] in view of [Turner, US 2018/0064210].
Kelsall teaches (Figs. 1-2):
A shoe upper (“upper”; pg. 1 line 58) comprising: a first tape (see annotated Fig. 2-A below); and a second tape (see annotated Fig. 2-A below) wherein the first tape comprises a first edge (see annotated Fig. 2-A below), wherein a first portion (see annotated Fig. 2-A below)of the first edge of the 
Note particularly Kelsall teaches “interlacing strips…are at the point where they cross each other stitched or suitably secured to prevent their slipping” (pg. 1 line 102 – pg 2 line 2).

    PNG
    media_image3.png
    591
    874
    media_image3.png
    Greyscale


Kelsall does not expressly teach
wherein the first tape and / or the second tape is elastic
However, Turner teaches (see also above addressing of claim 1) a shoe upper comprising tapes wherein the tapes are elastic (Turner teaches “the elasticity of the tapes” in referring to “The tapes used for the present invention” (paragraph 59)).
Turner further teaches “Therefore, the flexible or elastic tapes may increase tactile sensation, stability and comfort level experienced by the wearer” (paragraph 58).


Regarding claim 2:
Kelsall in view of Turner teach the shoe upper according to claim 1.
Kelsall further teaches wherein the first tape and the second tape at least partially overlap (“crossed and interlaced”; pg. 1 line 25; see also Fig. 2 wherein the first tape and second tapes, identified above in addressing claim 1, overlap).

Regarding claim 3:
Kelsall in view of Turner teach the shoe upper according to claim 1.
Kelsall further teaches wherein the first portion of the first edge of the first tape is arranged closer to a toe region of the shoe upper than the second portion of the first edge of the first tape.
(Refer to annotated Fig. 2-b below.) 

    PNG
    media_image4.png
    591
    960
    media_image4.png
    Greyscale


Regarding claim 4:
Kelsall in view of Turner teach the shoe upper according to claim 1.
	Kelsall does not expressly teach wherein a part of the first tape or a part of the second tape is in a pre-stretched condition, when the shoe upper is not worn.
	However, in further view of Turner, Turner teaches (paragraph 59) “the tapes near the foot opening may provide more stretch to allow for an easy insertion of the foot” and Turner teaches (paragraph 63) “Such an overlapping of connected tapes in the collar part of the upper 105 may allow that the tape section 110 a may be stretched when a foot is inserted into the upper 105”, Turner teaches a part of the first tape is in a pre-stretch condition when the shoe upper is not worn (i.e. it is stretched prior to wearing and in preparation for inserting the foot through the opening, in the manner described in above 35 USC 102 rejection of claim 4 in view of Turner).

(It is noted herein that the first and second tapes of Kelsall, identified in above treatment of claim 1, are near the foot opening of Kelsall)

Regarding claims 5-7:
	Kelsall in view of Turner teach the shoe upper according to claim 1.
	Kelsall further teaches further comprising a third tape (see annotated Fig. 2-c below) arranged partially between the first tape and the second tape, wherein the third tape comprises a first edge.
	Kelsall further teaches further comprising a fourth tape (see annotated Fig. 2-c below), wherein a first portion of the first edge of the third tape is not attached to the fourth tape, and wherein a second portion of the first edge of the third tape is attached to the fourth tape.
	Kelsall further teaches wherein the fourth tape comprises a first edge, wherein a first angle (see annotated Fig. 2-c below) is formed between the first edge of the first tape and the first edge of the third tape, wherein a second angle (see annotated Fig. 2-c below) is formed between a first edge of the second tape and the first edge of the fourth tape, and wherein the second angle is smaller than the first angle.
(It is further noted that Kelsall expressly teaches “The second portion b of the upper is furnished with a series of projecting strips f, designed to cross and interlace with the strips d, as shown, Figs. 1 and 2, at any suitable angle”; pg. 1 lines 65-69)

    PNG
    media_image5.png
    566
    867
    media_image5.png
    Greyscale



Regarding claim 8:
Kelsall in view of Turner teach the shoe upper according to claim 1, 
Kelsall further teaches wherein the first tape and the second tape partially overlap such that a first region of the upper comprises a first number of layers and a second region of the upper comprises a second number of layers, and wherein the first number of layers is greater than the second number of layers.
(Insofar as the first tape and second tape overlap, there is a first region of the upper wherein two layers are present (i.e. where they overlap).  And there is a second region comprising the first portion of the first edge, identified in above treatment of claim 1 (annotated Fig. 2-A) wherein one layer is present.)

Regarding claim 9:
Kelsall in view of Turner teach the shoe upper according to claim 1 further comprising a retaining tape arranged along a direction from a medial region to a lateral region of the shoe upper.
(Refer to annotated Fig. 2-d below identifying a retaining tape; it is a retaining tape insofar as it is a tape which assists in retaining the shoe on the foot of the wearer insofar as the shoe is appropriate for “cycling” and “athletic exercise” (pg. 1 lines 18-19).

    PNG
    media_image6.png
    590
    867
    media_image6.png
    Greyscale

Regarding claim 10:
Kelsall in view of Turner teaches the shoe upper according to claim 1.
Kelsall further teaches A shoe comprising a shoe upper according to claim 1 insofar as the Kelsall teaches the upper is part of a “shoe” (pg. 1 line 44).  The shoe comprising the upper is depicted in Figs. 1-2, and the is described in pg. 1 lines 56-75 of Kelsall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Meyer, US 1,864,254] teaches a shoe comprising tapes.
[Goldberg, US 2,032,206] teaches a shoe comprising tapes.
[Hadaway, US 2,090,675] teaches a shoe comprising tapes.
[Nurk, US 2,311,959] teaches a shoe comprising tapes.
[Foldes, US 4,095,353] teaches a shoe comprising tapes.
[Pham, US 2014/0101969] teaches a shoe comprising tapes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732